     Case 5:19-cv-00192-TBR Document 16 Filed 06/03/21 Page 1 of 5 PageID #: 92




                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF KENTUCKY
                                        AT PADUCAH

JAMES CARL HIGGS                                                                                  PLAINTIFF

v.                                                               CIVIL ACTION NO. 5:19CV-192-TBR

BRIDGET DUPUIS et al.                                                                         DEFENDANTS


                                      MEMORANDUM OPINION

         Plaintiff James Carl Higgs filed the instant pro se action proceeding in forma pauperis.

This matter is now before the Court upon initial review of the amended complaint (DN 15)1

pursuant to 28 U.S.C. § 1915(e) and McGore v. Wrigglesworth, 114 F.3d 601 (6th Cir. 1997),

overruled on other grounds by Jones v. Bock, 549 U.S. 199 (2007). For the reasons that follow,

the instant action will be dismissed.

                                  I. SUMMARY OF ALLEGATIONS

         Plaintiff sues the following Defendants: Bridget Dupuis, identified as the Office

Manager for Aspen Meadows Apartments; Brenda Powell, the “Administrator, HUD, Section 8,

Choice Voucher Program”; Joseph Mink, a technician with ACE Extermination Company; and

Aron, whose last name Plaintiff does not know, also employed by ACE Extermination Company.

         Where the complaint form asks the filer to state the basis of the Court’s jurisdiction,

Plaintiff indicates federal question jurisdiction. Where the form asks the filer to list specific

federal statutes or constitutional provisions that are at issue in the case, Plaintiff states, “Housing

& Urban Development Act (1965) prohibiting discrimination []Pub. L. 89-174; 1968 Civil

Rights Act, Rehabilitation Act (1973) Prohibiting Discrimination based disabilities; Section 8,

HUD Choice Voucher Pro.” Where the form asks the filer to state the amount in controversy


1
  By prior Order (DN 8), the Court ordered Plaintiff to file an amended complaint on the Court’s approved form and
informed him that the amended complaint would supersede the original complaint and any purported amended or
supplemental complaints.
     Case 5:19-cv-00192-TBR Document 16 Filed 06/03/21 Page 2 of 5 PageID #: 93




related to diversity jurisdiction, Plaintiff states, “Lost of affordable housing under the Section 8

Choice Voucher Programs which paid $355.00 of $500.00 []estimated at 12 x 355 = $4,260.

Storage of person property at Parkway Self.”

           In the statement-of-claim section of the complaint form, Plaintiff states, “Under scrutiny,

defendants didn’t give reasons for eviction. On or about 23 October 2019, I (Plaintiff) was

informed that he was being evicted because of failure to prepare his apartment for extrimination

treatment. Numerous corrections was cited.” He continues, “Defendant Bridge Dupuis stated

that I was to pay for 3 treatments. Later Dupuis informed defendant Brenda Powell that Dupuis

wanted me out of my apartment on or before 29 November 2019. Powell later informed me that

failure would result in the lost of Choice Voucher Program.”

           In the relief section, Plaintiff states, “Defendants didn’t afford plaintiff a hearing before a

nuetral detached body or permit me to challenge reasons for eviction. Defendants were not

justified in evicting plaintiff. Documents used to evict were in conflict, manufactored,

manipulated resulting fraud. Plaintiff seeks monetary damages of compensation.”2

                                                  II. STANDARD

           Because Plaintiff is proceeding in forma pauperis, this Court must review the instant

action. 28 U.S.C. § 1915(e); McGore, 114 F.3d at 608-09. Upon review, the Court must dismiss

a case at any time if it determines that the action is frivolous or malicious, fails to state a claim

upon which relief may be granted, or seeks monetary relief from a defendant who is immune

from such relief. See 28 U.S.C. § 1915(e)(2)(B). This Court recognizes that pro se pleadings are

to be held to a less stringent standard than formal pleadings drafted by lawyers. Haines v.

Kerner, 404 U.S. 519 (1972); Jourdan v. Jabe, 951 F.2d 108, 110 (6th Cir. 1991). However, the



2
    Plaintiff also wrote “continuing on attached page[,]” but there were no pages attached to the complaint form.
                                                             2
  Case 5:19-cv-00192-TBR Document 16 Filed 06/03/21 Page 3 of 5 PageID #: 94




duty “does not require us to conjure up unpled allegations.” McDonald v. Hall, 610 F.2d 16, 19

(1st Cir. 1979).

        In order to survive dismissal for failure to state a claim, “a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007)). “A claim has facial plausibility when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Id. (citing Twombly, 550 U.S. at 556). “[A] district court must (1) view the complaint

in the light most favorable to the plaintiff and (2) take all well-pleaded factual allegations as

true.” Tackett v. M & G Polymers, USA, LLC, 561 F.3d 478, 488 (6th Cir. 2009) (citing

Gunasekera v. Irwin, 551 F.3d 461, 466 (6th Cir. 2009) (citations omitted)). “But the district

court need not accept a ‘bare assertion of legal conclusions.’” Tackett, 561 F.3d at 488 (quoting

Columbia Natural Res., Inc. v. Tatum, 58 F.3d 1101, 1109 (6th Cir. 1995)).

                                           III. ANALYSIS

        Plaintiff makes reference to discrimination in the complaint form. However, he does not

allege facts to support a claim of discrimination. He states that he was evicted and removed from

the voucher program because he failed to prepare his apartment for an extermination treatment.

A conclusory claim of discrimination, with no factual allegations supporting such a claim, is

insufficient to state a claim for relief. See Twombly, 550 U.S. at 555 (“[A] plaintiff’s obligation

to provide the ‘grounds’ of his ‘entitle[ment] to relief’ requires more than labels and conclusions,

and a formulaic recitation of a cause of action’s elements will not do.”). Plaintiff does not allege

that he was evicted and removed from the voucher program because of his membership in a

protected class or even identify of what protected class he is a member. He makes reference to


                                                    3
  Case 5:19-cv-00192-TBR Document 16 Filed 06/03/21 Page 4 of 5 PageID #: 95




disability discrimination but does not state what his disability is or state facts to allege that he

was evicted and removed from the voucher program because of it. Accordingly, the

discrimination claim will be dismissed for failure to state a claim upon which relief may be

granted.

        Plaintiff also alleges that he was denied a hearing to challenge his eviction. To the extent

that Plaintiff is challenging the state-court eviction proceedings, under the Rooker-Feldman

doctrine, a federal court lacks jurisdiction to review a case litigated and decided in state court, as

only the United States Supreme Court has jurisdiction to correct state court judgments. District

of Columbia Court of Appeals v. Feldman, 460 U.S. 462, 476 (1983); Rooker v. Fidelity Trust

Co., 263 U.S. 413 (1923); Patmon v. Mich. Supreme Court, 224 F.3d 504, 506-07 (6th Cir.

2000). “A party raising a federal question must appeal a state court decision through the state

system and then directly to the Supreme Court of the United States.” United States v. Owens, 54

F.3d 271, 274 (6th Cir. 1995). “The doctrine prevents a federal court from exercising

jurisdiction over a claim alleging error in a state court decision.” Hall v. Callahan, 727 F.3d

450, 453 (6th Cir. 2013) (internal quotation marks and citation omitted). Plaintiff cannot seek to

undo the outcome of the state court eviction proceeding in this Court.

        To the extent that Plaintiff is also alleging that he was denied a hearing to challenge his

removal from the voucher program, the Court construes the allegation as a claim for denial of

due process under the Fourteenth Amendment. Claims for violations of constitutional rights

must be brought under 42 U.S.C. § 1983. See Thomas v. Shipka, 818 F.2d 496, 500 (6th Cir.

1987), vacated and remanded on other grounds, 488 U.S. 1036 (1989) (“[I]t is unnecessary and

needlessly redundant to imply a cause of action arising directly under the Constitution where

Congress has already provided a statutory remedy of equal effectiveness through which the


                                                   4
  Case 5:19-cv-00192-TBR Document 16 Filed 06/03/21 Page 5 of 5 PageID #: 96




plaintiff could have vindicated her constitutional rights.”). Section 1983 has two basic

requirements: (1) the deprivation of federal statutory or constitutional rights by (2) a person

acting under color of state law. West v. Atkins, 487 U.S. 42, 48 (1988); Flint v. Ky. Dep’t of

Corr., 270 F.3d 340, 351 (6th Cir. 2001). Absent either element, no § 1983 claim exists. Christy

v. Randlett, 932 F.2d 502, 504 (6th Cir. 1991).

         Even if he could establish that each of the Defendants was acting under color of state law,

there is no constitutional right to receive rental assistance where it is not mandated by a federal

statute or regulation. Ridgely v. FEMA, 512 F.3d 727, 736 (5th Cir. 2008). In Ridgely, the court

held as follows:

         The “mere existence of a governmental program or authority empowered to grant
         a particular type of benefit to one such as the plaintiff does not give the plaintiff a
         property right, protected by the due process clause, to receive the benefit, absent
         some legitimate claim of entitlement--arising from statute, regulation, contract, or
         the like--to the benefit.”

Id. at 735 (quoting Blackburn v. City of Marshall, 42 F.3d 925, 941 (5th Cir. 1995) (emphasis

omitted)). Plaintiff cites no statute, regulation, or contractual requirement which establishes that

he is entitled to rental assistance from any of the Defendants. Without showing a constitutional

right to receive the assistance, he has failed to state a claim under § 1983, and the claims must be

dismissed.

                                         IV. CONCLUSION

         For the foregoing reasons, the Court will dismiss the action by separate Order.

Date:



cc:     Plaintiff, pro se
        Defendants
4413.010
                                                                 June 2, 2021


                                                   5
